DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/14/21, wherein:
Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over THEOBALD (US 9,466,046) and in view of THEOBALD (US 9,463,927)).  Herein after Theobald ‘046 and Theobald ’927
As for independent claim 1, THEOBALD’046 {figure 1, col. 1, lines 65-67-cokl. 2, lines 1-20} discloses a process for placing items (items 24-25) at storage locations (storage units 52, 54) in an environment (environment 22 e.g. warehouse), comprising: 
providing an autonomous robot comprising a mobile base and having a tote-array including a plurality of totes disposed on the mobile base, each tote in the tote-array holding an item to be stored at a storage location {see at least figures 1, 4; col. 7, lines 52-67-col. 8, lines 1-8 which discloses the mobile robot 20 include a mobile base and one or more item supports 62-65 (tote array for holding item).  Each of these item supports 62-65 is adapted to hold, contain and/or otherwise support one or more of the items 24-25.  For example, figure 4 shows the item support 62 is configured as a platform such as, for example, a deck or a bed. This platform 62 may have a single support surface. Alternatively, the platform 62 may include at least one divider that defines a plurality of support surfaces and/or sub-supports (e.g., bins).  The item support 63 may be configured as a shelf within (or a base of) a cabinet interior (e.g., a cubby), which may be opened and closed using at least one cabinet door 66. The item supports 64 are configured as drawers; e.g., lockable cabinet drawers};
determining a route to deliver each of the items in the tote-array to an associated storage location {see at least figure 1, 7,col. 8, lines 1-22 discloses the mobile robot 20 utilize one or more item support 62 (tote array) to transport one or more of the items 24-25 from at least one item pick location 68 to at least one item drop off location 70 (storage location) which would imply the determining a route (54) to deliver the items (a route from pick location 68 to drop off location 70)}; 
navigating the robot to a first storage location for placement of a first item of the items in the tote-array; placing the first item at the first storage location {see at least figure 7, col. 8, lines 1-22 discloses the mobile robot 20 transport the item to drop off location 70 (a first storage location) and the one or more items 24-25 is unloaded from the mobile robot 20 at the drop off location 70 and placed the items 24-25 onto on or more of the storage units 52; see also col. 8, lines 43-56 discloses load and unload items 24-25 with the storage units 52}; 
 obtaining a further item, and placing the further item in the tote from which the first item was removed; and determining an updated route to deliver each of the items in the tote-array, including the further item, to the associated storage locations {see at least figure 7, col. 8, lines 18-22 discloses one or more of stocked items 24-25 (a further item) are loaded on the mobile robot 20 at the location 70 (after the items 24-25 is unloaded (removed from the mobile robot 20) and then delivery the stocked items 24-25 (further items) to another drop off location 72 e.g. a packaging and/or shipping station.  See further figure 7 discloses the route 54 of where the robot 20 move from drop off location 70 to another drop off location 72}.
THEOBALD’046 discloses claimed invention as indicated above.  For example, THEOBALD’046 in figure 7, col. 8, lines 18-22 as shown above disclose the mobile robot also obtain a further item (stocked item 24-25), place the further item in the toe from which the first item (items 24-25) was removed/unloaded from storage location 70, and deliver the further item (stock item 24-25) to the location 72 for packaging and shipping.  However, the further item (stocked item 24-25) as shown in THEOBALD’046 is not explicitly being scanned.  
In the same environment of using the mobile robot to load and unload the items in the warehouse, THEOBALD’927 {at least col. 10, lines 25-32} discloses the known teachings of when the items have been loaded with the mobile robot 20, scanning a barcode on each item as it is loaded with the mobile robot 20 in order to confirm the item was loaded with the mobile robot 20.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of scanning the items when the items are loaded on the mobile robot of THEOBALD’927 into the system of THEOBALD’046 to ensure or to confirm that the items have been picked or loaded on the mobile robot. 
As for dep. claim 2, which discloses wherein the step of providing an autonomous robot further comprises: obtaining a plurality of items to be stored; scanning a portion of the plurality of items to be stored; and placing each of the scanned items in one of the plurality of totes of the tote-array {see THEOBALD’927, figures 8-9 and at least col. 10, lines 25-32; THEOBALD’046 at least figure 7}.
As for dep. claims 3-4, which discloses wherein the autonomous robot further includes an additional tote disposed on the mobile base holding a plurality of items for subsequent placement in the tote-array, the method further comprising: obtaining the further item from the additional tote; wherein the plurality of items held by the additional tote for subsequent placement in the tote-array are unsorted {see THEOBALD’046 at least figures 1, 4, 7; col. 7, lines 52-67-col. 8, lines 1-22}.
As for dep. claim 5, which discloses navigating the robot to a next storage location on the updated route for placement of a second item of the scanned items {see THEOBALD’046 at least figure 7, col. 8, lines 15-22; THEOBALD’927; at least col. 10, lines 25-32 disclose mobile robot navigate to drop off location 72} placing the second item at the next storage location {see figure 7, stocked items 24-25 are delivered to drop off location 72}; obtaining another item, scanning the another item, and placing the another item in the tote from which the second item was removed {see THEOBALD’046 figure 7, col. 8, lines 4-22; and determining an updated route to deliver each of the scanned items in the tote-array, including the scanned another item, to the associated storage locations {see THEOBALD’046 at least figure 7, col. 8, lines 15-22; THEOBALD’927; at least col. 10, lines 25-32}.
As for dep. claim 6, which discloses wherein the step of navigating the robot to a first storage location further comprises navigating the robot to a pose associated with the first storage location {see at least figure 7, col. 8, lines 3-22 e.g. navigate the mobile robot to storage location 70}.
As for dep. claim 7, which discloses displaying, by the robot, an identification of a tote of the tote-array holding the first item to be placed at its storage location {see THEOBALD’927 at least figures 2, 6-7, col. 10, lines 25-32 and claim 3 discloses the robot display the item information}.  Further, as for the information about (identification of a tote), this is considered as non-functional descriptive material because it is merely received/display and is not being used to change or alter the scope of the invention and thus is given little patentable weight.  See MPEP 2111.05 .
	As for dep. claim 8, which discloses confirming placement of the first item at the first storage location {see THEOBALD’927 at least col. 10, lines 25-32 }.
As for dep. claim 9, which discloses wherein the environment is a warehouse space containing items for customer order fulfillment {see THEOBALD’046 at least figure 3, 7, col. 4, lines 43-58}.
 As for independent claims 10-15, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected for the same reasons sets forth above.  THEOBALD’046 further discloses a communication device enabling communication between the robot 20 and a management system (remote device 40).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jaquez (US 2019/0243358); Sussman (US 2019/024131); Lisso et al (US 2020/00031578).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664